IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-30485
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

FELIX AJEGBO,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 94-CR-240“R”
                        - - - - - - - - - -
                         December 10, 1996
Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Felix Ajegbo, federal prisoner #87435-012, appeals from the

district court order transferring the case to the District of

Nevada under 28 U.S.C. § 3202(d).   Federal appellate courts have

jurisdiction over appeals only from (1) final orders, 28 U.S.C.

§ 1291; (2) orders that are deemed final due to jurisprudential

exception or that have been properly certified as final pursuant

to Fed. R. Civ. P. 54(b); and (3) interlocutory orders that fall

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30485
                                - 2 -

into specific classes, 28 U.S.C. § 1292(a), or that have been

properly certified for appeal by the district court, 28 U.S.C.

§ 1292(b).   An order transferring a civil action is interlocutory

in nature and is not appealable prior to the entry of a final

judgment.    Stelly v. Employers Nat'l Ins. Co., 431 F.2d 1251,

1253 (5th Cir. 1970), cert. denied, 401 U.S. 908 (1971).     We can

discern no basis upon which any of the district court's orders

can be reviewed prior to the entry of a final judgment.     The

appeal is DISMISSED.   All outstanding motions are DENIED.

     We previously warned Ajegbo that further prosecution of

frivolous appeals could result in sanctions against him.     See In

re Ajegbo, No. 96-00041 (5th Cir. May 1, 1996).     Accordingly,

Ajegbo is BARRED from filing any pro se, in forma pauperis, civil

appeal in this court without the prior written approval of a

judge of this court in active service.     Further, he is BARRED

from filing any pro se, in forma pauperis, initial civil pleading

in any court which is subject to this court’s jurisdiction,

without the advance written permission of a judge of the forum

court.   The clerk of this court and the clerks of all federal

district courts subject to the jurisdiction of this court are

directed to return to Ajegbo, unfiled, any attempted submission

inconsistent with this bar.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTIONS IMPOSED.